DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of the Application

This Office-Action acknowledges the Amendment filed on 11/24/2020 and is a response to said Amendment. The Examiner had inadvertently indicated the rejection of Claim 1-15 as being rejected under pre-AIA  35 U.S.C. 102(b) to Hughs-Baird et al., US 20050054421 (Hughs-Baird) when it should have been rejected under pre-AIA  35 U.S.C. 102(e). This Non-Final Rejection is filed to correct that issue.
	The Examiner acknowledges that the applicant elected Group II, claims 1-15, 17-20 without traverse in response filed on 11/24/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5-8,10-14,16-20 of U.S. Patent No. 9,786,117 as well as claims 1-3,5-8,10-14,16-20 of U.S. Patent No. 9,443,395 as well as claims 1-10,12-15,17, and 20 of U.S. Patent No. 8,636,576 as well as Claims 1-2,4-5,7-13 of U.S. Patent No. 9,011,230. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current claims are already covered by the patented claims. The Examiner has provided a chart to show side by side comparisons of how the patents described above have overlapping subject matter with the current application. .
Application 16227886
9786117
1. An apparatus for presenting gaming payouts comprising: a memory storing data related to a plurality of first award indicia, and data related 5to a plurality of second award indicia a video display device; a wager input mechanism structured to accept physical items associated with currency; and a processor operable to:  10initiate a primary gaming activity upon receipt of a wager; initiate a bonus activity when a bonus trigger 



9443395
9,011,230
8,636,576
17. An apparatus for presenting gaming payouts comprising: a memory storing data related to a plurality of first award indicia and a plurality of second award indicia; a display including: a first wheel having a plurality of segments each including at least one of the first award indicia, a second wheel having a plurality of segments each including at least one of the second award indicia, and a segment designator positioned proximate to the first wheel and the second wheel; a wager input mechanism structured to accept currency, cards, or currency based tickets; and a processor operable to: spin the first wheel on the display, spin the second wheel on the display, identify at least one section of the first wheel with the segment 

.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under 

Claim 1-15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hughs-Baird et al., US 20050054421 (Hughs-Baird).
Regarding Claim 1. 
Hughs-Baird discloses an apparatus for presenting gaming payouts comprising: 
a memory storing data (para 35) related to a plurality of first award indicia (Fig 3-4, Para 71, 74), and data related to a plurality of second award indicia a video display device (Fig 3-4, para 71, 74); 
a wager input mechanism structured to accept physical items associated with currency (para 43); and 
a processor (para 35) operable to: 
initiate a primary gaming activity upon receipt of a wager (para 44-45); 
initiate a bonus activity when a bonus trigger is satisfied based on the primary gaming activity (para 56), where the bonus activity includes: 
displaying a first bonus wheel having a plurality of segments, where at least some of the plurality of segments include at least one of the first award indicia (Fig 3-4, para 71, 74), 
displaying a second bonus wheel concentrically with the first bonus wheel, the second bonus wheel having a plurality of segments, where at least some of the plurality of segments include at least one of the second award indicia (Fig 3-4, para 71, 74), 
initiating a first spin of the first bonus wheel, stopping the first spin of the first bonus wheel (para 73, 77-78), identifying a segment of the first bonus wheel as a first 
determining a first bonus award part based at least in part on the first identified segment of the first bonus wheel, determining a second bonus award part based at least in part on the second identified segment of the second bonus wheel, and determining a collective bonus award based at least in part on the first bonus award part and based at least in part on the second bonus award part (para 73-74, 77-78); 
evaluate a result of the primary gaming activity to determine a primary game award; and modify the primary game award with the collective bonus award to determine a payout amount (para 77-78).

Regarding Claim 2. Hughes-Baird discloses the apparatus of claim 1, wherein the first spin of the first bonus wheel includes a clockwise rotation of the first bonus wheel (Fig 3. Para 73).

Regarding Claim 3. Hughes-Baird discloses the apparatus of claim 2, wherein the first spin of the second bonus wheel includes a counter-clockwise rotation of the second bonus wheel (Fig 3. Para 73).



Regarding Claim 4. Hughs-Baird discloses the apparatus of claim 1, wherein the bonus activity further includes:
	initiating a second spin of the first bonus wheel (para 74, 77-78, 89. In a further alternative embodiment, the game such as the bonus event may be repeated one or more times as the additional award. This is interpreted as the first bonus wheel, as well as the second bonus wheel, being able to be respun as second time.); stopping the second spin of the first bonus wheel (para 74, 77-78, 89.); and 20identifying a segment of the first bonus wheel as a second identified segment of the first bonus wheel based on the second spin of the first bonus wheel (para 74, 77-78, 89. Since the bonus first wheel can be respun, this means that the stopping and determining of the award for the first bonus wheel on the respin would be determined as well.).

Regarding Claims 5. Hughs-Baird discloses the apparatus of claim 4, wherein determining the first bonus award part includes determining the first bonus award part based at least in part on the first identified 25segment of the first bonus wheel and at least in part based on the second identified segment of the first bonus wheel (para 74, 77-78, 89. When the wheel is expected to be respun, this interpreted as the first award being identified based on the identified segment on the first spin as well as being identified on the identified segment on the respin.).  

Regarding Claim 6. Hughs-Baird discloses the apparatus of claim 5, wherein the bonus activity further includes: initiating a second spin of the second bonus wheel (para 74, 77-78, 89. In a further alternative embodiment, the game such as the bonus event may be repeated one or more times as the additional award. This is interpreted as the first bonus wheel, as well as the second bonus wheel, being able to be respun as second time.);  30stopping the second spin of the second bonus wheel (para 74, 77-78, 89); and identifying a segment of the second bonus wheel as a second identified segment of the second bonus wheel based on the second spin of the second bonus wheel (para 74, 77-78, 89. Since the bonus second bonus wheel can be respun, this means that the stopping and determining of the award for the second bonus wheel on the respin would be determined as well ).  

Regarding Claim 7. Hughs-Baird discloses the apparatus of claim 4, wherein determining the second bonus award part 5includes determining the second bonus award part based at least in part on the first identified segment of the second bonus wheel and at least in part based on the second identified segment of the second bonus wheel (para 74, 77-78, 89. When the wheel is expected to be respun, this interpreted as the second award being identified based on the identified segment on the first spin of the second bonus wheel as well as being identified on the identified segment on the respin.).  


Hughes-Baird discloses the apparatus of claim 1, wherein the plurality of first award indicia includes a plurality of first numerical values (Fig 4, elem 70a-70h. para 74) and the plurality of second award indicia includes a plurality of second numerical values (Fig 4, elem 68a-68h. para 74).

Regarding Claim 9. 
The apparatus of claim 1, wherein the plurality of first award indicia includes a plurality of numerical values (Fig 4, elem 70a-70h. para 74)  and the plurality of second award indicia includes a plurality of multiplier values (Fig 4, elem 68a-68h. para 74).

Regarding Claim 10. Hughes-Baird discloses the apparatus of claim 1, wherein the plurality of first award indicia includes a plurality of first multiplier values (Fig 4, elem 70a-70h. para 9, 14, 70, 74-75. 84. The modifiers can be multipliers.) and the plurality of second award indicia includes a plurality of second multiplier values (Fig 4, elem 68a-68h. para 9, 14, 70, 74-75, 84. The modifiers can be multipliers.).

Regarding Claim 11. 
Hughes-Baird discloses the apparatus of claim 1, wherein the plurality of first award indicia includes a plurality of first game symbols (Fig 4, elem 72a-72h).

Regarding Claim 12. 


Regarding Claim 13. 
Hughes-Baird discloses the apparatus of claim 1, wherein the video display device is configured to include a primary gaming activity presentation and a bonus activity presentation, the bonus activity presentation including presentation of the first bonus wheel and the second bonus wheel (para 7, 57).

Regarding Claim 14. 
Hughes-Baird discloses the apparatus of claim 13, wherein the primary gaming activity presentation includes a slot game having multiple slot gaming reels (paras 41-42, 52).

Regarding Claim 15. 
Hughes-Baird discloses the apparatus of claim 13, wherein the primary gaming activity presentation includes a video poker game (para 51).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hughs-Baird, US 20050054421 (Hughs-Baird) and in further view of Rodgers et al., US 20040002372 (Rodgers) 
Regarding Claim 17. 
Hughes-Baird teaches a method of operating a gaming device including a memory storing data (para 35) related to a plurality of first award indicia (Fig 3-4, para 71, 74) and a plurality of second award indicia (Fig 3-4, para 71, 74), 
a video display device configured to display concentric rotatable shapes including a first rotatable shape having a plurality of segments where at least some of the plurality of segments include at least one of the first award indicia (Fig 3-4, para 71, 74), and including a second rotatable shape having a plurality of segments where at least some of the plurality of segments include at least one of the second award indicia (Fig 3-4, para 71, 74),  
a wager input mechanism structured to accept physical items associated with currency (para 43), and 
a processor (para 35), 
the method comprising: 
rotating the first rotatable shape (para 73, 77-78);
stopping rotation of the first rotatable shape (para 73, 77-78);
identifying at least one section of the stopped first rotatable shape (para 73, 77-78); 
incrementing a first award amount when the identified section of the first rotatable shape is associated with a first award indicia (para 73, 77-78); 

stopping rotation of the second rotatable shape (para 73, 77-78); 
identifying at least one section of the second rotatable shape (para 73, 77-78); 
incrementing a second award amount when the identified section of the second rotatable shape is associated with a second award indicia (para 73, 77-78); 
determining a collective payout result based on the first award amount and second award amount (para 73, 77-78).
Hughes-Baird failed to disclose terminating play on the first rotatable shape when the identified section of the first rotatable shape is associated with a termination symbol; terminating play on the second rotatable shape when the identified section of the second rotatable shape is associated with a termination symbol.
However, Rodger discloses of a wagering system (Abstract) that teaches using a wheel for presenting awards to players (para 12) comprises sections (Fig 1-3, elem 202, para 50) that comprises sections in which there can be a terminator symbol (Fig 3, elem 204. Para 13-15, 42, 50, 52) wherein landing on a terminator symbol results in the bonus game ending (para 42) wherein there is a large disparity of awards that can be given (para 62) to players because it can result in increased levels of excitement for the player (para 62).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rodgers’ teachings because it can provide increased levels of excitement as taught by Rodgers. In other words, wherein Hughes-Baird teaches of a gaming system in which players can spin a wheel where there is no terminator symbol on either wheels, by incorporating Rodgers’ teaching in 

Regarding Claim 18. 
Hughes-Baird and Rodgers discloses the method of claim 17, Hughes-Baird further discloses wherein at least one of the plurality of first award indicia (Fig 4, elem 70a-70h. para 74) and the plurality of second award indicia includes a plurality of numerical values (Fig 4, elem 68a-68h. para 74).

Regarding Claim 19. 
Hughes-Baird and Rodgers discloses the method of claim 17, Hughes-Baird further discloses wherein at least one of the plurality of first award indicia and the plurality of second award indicia includes a plurality of multiplier values (para 74).

Regarding Claim 20. 
Hughes-Baird and Rodgers discloses the method of claim 17, Rodgers further discloses wherein the processor is further operable to respin the first rotatable shape when the 
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rodgers’ respin teaching because it would allow players to continue getting awards until obtaining a terminator and create a level of excitement spinning the wheels of Hughs-Baird as taught by Rodgers.

Response to Arguments
Applicant’s arguments, see pg 8-10, filed 11/24/2020, with respect to Claims 1-15 have been fully considered and are persuasive. The USC 102(b) rejection of 1-15 has been withdrawn. However, even though the prior art does not fall under USC 102(b), it still constitutes as prior art under USC 102(e) and is therefore maintained as prior art in the rejection of Claims 1-15 but under a new grounds of rejection.
The Examiner acknowledges the applicant’s remarks regarding the Double Patenting rejection. Because the claim language has not changed and no amendments have been made that changes the scope of the invention, the Examiner maintains the Double Patenting rejection.
The Examiner acknowledges that the applicant has made a provisional election made over the telephone to prosecute the invention in group II, claims 1-15, and 17-20 without traverse.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715